demonstration of good cause and actual prejudice.      See NRS 34.726(1);
NRS 34.810(3).
           Appellant appeared to claim that the procedural time bar did
not apply because he was challenging the computation of time served.
Appellant was in error. Appellant challenged the order revoking
probation; a challenge that should have been raised in an appeal from the
order revoking probation or a habeas corpus petition filed within one year
from the order revoking probation. See Hathaway v. State, 119 Nev. 248,
252, 71 P.3d 503, 506 (2003). Further, while the order revoking probation
provided good cause for a portion of the delay, see Sullivan v. State, 120
Nev. 537, 96 P.3d 761 (2004), the January 2008, order would not provide
good cause for the entire delay, and appellant offered no explanation for
the entire length of delay. Therefore, the petition was procedurally
barred and without good cause.
            Even construing appellant's claim to be a challenge to the
computation of time served, not subject to the procedural time bar, the
petition would nevertheless be procedurally barred as an abuse of the writ
as appellant raised new and different claims from those litigated in his
2008 petition, which challenged the revocation of probation.       See NRS
34.810(2). Appellant offered no explanation for why he should be
permitted to litigate a second petition following the revocation of his
probation. See NRS 34.810(3). Further, appellant failed to demonstrate
that he would be prejudiced by the denial of his petition as appellant's
claim that he had expired his probationary term prior to the revocation of
probation was patently without merit. See id. NRS 176A.500(2) provides
that "the time during which a warrant for violating any of the conditions
of probation is in effect is not part of the period of probation." Appellant



                                     2
                acknowledged that a bench warrant issued prior to the expiration of his
                probationary term. Appellant did not expire his probationary term and
                his pleas to return to Nevada for probation-revocation proceedings did not
                alter this. Therefore, the district court did not err in denying the petition
                as procedurally barred. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                        / s--\wt .-6.t..   1     ,
                                                    Hardesty


                                                    P     .   .......,„



                                                    Parraguirre




                cc: Hon. Valorie J. Vega, District Judge
                     Jorge De La Hoya
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A